Case 1:20-cv-20719-UU Document 10 Entered on FLSD Docket 03/30/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 1:20-cv-20719-UU

 WINDY LUCIUS,

        Plaintiff,
 v.

 ASHLEY STEWART, INC.,

       Defendant.
 _______________________________/

                     NOTICE OF COURT PRACTICE UPON SETTLEMENT

        THIS CAUSE is before the Court upon the parties’ Joint Notice of Settlement (the

 “Notice”). D.E. 9. The Court has reviewed the pertinent portions of the record and is otherwise

 fully advised in the premises. On March 27, 2020, the parties filed the Notice, notifying the Court

 that the parties had reached a full settlement. Id.

        THE PARTIES are hereby notified that all papers related to the settlement reached by the

 parties, including any order of dismissal stating specific terms and conditions, must be received by

 this Court by April 27, 2020. If such papers are not filed by this deadline, this matter will be

 DISMISSED without further notice. Within sixty (60) days of such an order of dismissal, either

 party may petition the court to have the case reinstated after showing good cause as to why

 settlement was not in fact consummated.

        DONE AND ORDERED in Chambers at Miami, Florida, this _30th_ day of March, 2020.



                                                        ________________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
        copies provided: counsel of record
